Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Response to Amendment
Claims 1, 3-4, 6-17, and 20-21 are pending with claims 6-15 and 20-21 withdrawn subject to rejoinder. Claims 1, 6, and 14 have been amended. Claim 19 is cancelled. Claim 13 is cancelled by the below Examiner’s Amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Ebert-Zavos on May 24, 2022.

The application has been amended as follows: 
13. (Cancelled).

Election/Restrictions
Claims 1, 3-4, and claim 16-17 are allowable. Claims 6-12, 14, and 20-21, previously withdrawn from consideration as a result of a restriction requirement, recite all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on April 30, 2020, is hereby withdrawn and claims 6-12, 14, 15, and 20-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,3, 4, 6-12, 14, 16-17, and 20-21 are allowed.
Claim 1 recites “[a] mold unit comprising: a first mold part for performing a first step of subjecting a preform to heat-set blowing at a first temperature; a second mold part for performing a second step of blow molding an intermediate molded article, which has been blow-molded by the heat-set blowing, at a second temperature lower than the first temperature, thereby manufacturing a container; a first bottom mold located at a lower end of the first mold part and configured to move up and down relative to the first mold part; a second bottom mold located at a lower end of the second mold part and configured to move up and down relative to the second mold part; an accommodation unit having a movement space in which the first mold part and the second mold part can integrally slide and accommodating the first mold part and the second mold part in the movement space during the first step and the second step; a movable plate arranged along a wall surface of the accommodation unit, the first mold part and the second mold part being attached to the movable plate;Appl. No. 15/771,887Attorney Docket No. P61414 a first elevation guide block fixed to a lower end of the movable plate, the first bottom mold being mounted to the first elevation guide block such that the first bottom mold is configured to move up and down in a vertical direction; a second elevation guide block fixed to the lower end of the movable plate and independently provided separately from the first elevation guide block, the second bottom mold being mounted to the second elevation guide block such that the second bottom mold is configured to move up and down in the vertical direction independently of the first bottom mold; a first coupled rod fixed to a lower surface of the first bottom mold in a state where the first coupled rod is located inside a guide hole of the first elevation guide block; and a second coupled rod fixed to a lower surface of the second bottom mold and provided independently of the first coupled rod in a state where the second coupled rod is located inside a guide hole of the second elevation guide block, wherein the first coupled rod includes a first coupled block positioned on a bottom surface of the first coupled rod, the first coupled block having a recess in which a first coupling rod is configured to be inserted into to move the first bottom mold, and the recess has a substantial T-shape when viewed from a horizontal direction, wherein the second coupled rod includes a second coupled block positioned on a bottom surface of the second coupled rod, the second coupled block having a recess in which a second coupling rod is configured to be inserted into to move the second bottom mold, and the recess has a substantial T-shape when viewed from the horizontal direction, wherein a moving unit configured to move the mold unit is attached to a lateral surface of the mold unit, Appl. No. 15/771,887Attorney Docket No. P61414wherein the first mold part and the second mold part are disposed adjacently to each other, and wherein the first bottom mold and the second bottom mold are configured to move up and down independently of each other, the first bottom mold is configured to move up and down in the first step, and the second bottom mold is configured to move up and down in the second step.”
As noted in the Final Rejection mailed on February 14, 2022, Ajmera (US 4,853,171) in view of Aoki (US 2012/0132608) and Yokobayashi (US 2014/0255533) teach the limitations of previous claim 19. However, these references do not teach or suggest “the first coupled block having a recess in which a first coupling rod is configured to be inserted into to move the first bottom mold, and the recess has a substantial T-shape when viewed from a horizontal direction, wherein the second coupled rod includes a second coupled block positioned on a bottom surface of the second coupled rod, the second coupled block having a recess in which a second coupling rod is configured to be inserted into to move the second bottom mold, and the recess has a substantial T-shape when viewed from the horizontal direction” because these references do not teach the recited recess and substantial T-shape in the first coupled block so engaged with the first coupling rod and first bottom mold (and similarly with the second coupled block). This deficiency is not remedied by the available prior art. Of note, additional references from Yokobayashi (US 2012/0294974; US 2014/0099396; US 8,608,466; and US 8,998,602), for which block 374 and surrounding structures (see Fig. 28), do not have the recited components. Specifically, shaft 342 extends through it and does not abut a bottom surface as claimed.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726